EXHIBIT 10.29
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of October___,
2009, and is entered into by and among each of the investors whose names are set
forth below (each individually, an “Investor” and collectively, the "Investors")
and NeoMagic Corporation, a Delaware corporation (the “Company”), with the
Company and each of the Investors hereinafter being referred to collectively as
the “Parties” and individually as a “Party.”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Act”),
the Company desires to issue and sell to each Investor, and each Investor
desires to purchase from the Company, common stock and warrants to be issued by
the Company as more fully described below in this Agreement, including the
exhibits hereto;
 
WHEREAS, the Company and each  Investor are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 505 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the  Act;
 
WHEREAS, the Parties desire that, upon the terms and subject to the conditions
contained herein, including payment by the Investors, in accordance with Exhibit
1, of an aggregate consideration of Six Hundred Thousand Dollars (U.S.
$600,000), the Company shall issue and sell to Investors, and the Investors
shall purchase Twenty Million (20,000,000) Shares of the Company’s common stock,
par value $0.001 (the “Common Stock”), and, in connection with such purchase,
shall receive the following:


(a) An aggregate of Twenty Million (20,000,000) Class A Warrants (the"Class A
Warrants"), to be granted pursuant to the form of Class AWarrant Agreement
attached as Exhibit 2; and


           (b) An aggregate of Twenty Million (20,000,000) Class B Warrants (the
"Class B Warrants"), to be granted pursuant to the form of Class BWarrant
Agreement attached as Exhibit 3;


WHEREAS, the aggregate consideration payable by the Investors shall be  based on
a purchase price of Three Cents ($.03) (the “Purchase Price”) for one share of
Common Stock, plus one Class A Warrant and one Class B Warrant  (Such Common
Stock and Warrants, being collectively referred to hereinafter as the
"Securities"); and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, contemporaneously with the execution and delivery of this Agreement and
the Class A Warrant Agreements and Class B Warrant Agreements referenced above,
the Parties may be executing and delivering other contemporaneous agreements
executed by the Parties, which together with this Agreement  and such Warrant
Agreements ,shall be collectively referred to as the “Transaction Documents”);
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto do hereby covenant, agree,
represent and warrant as follows:
 
ARTICLE 1
PURCHASE AND SALE OF SECURITIES
 
1.1   Incorporation of Recitals.  The recitals to this Agreement set forth above
are hereby incorporated by reference into this Agreement. 


1.2 Purchase of Securities.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, each Investor agrees to purchase at the
Closing and the Company agrees to sell and issue to such Investor at the Closing
the Securities set forth opposite its name in Exhibit 1 hereto. 


1.3 Closing Date.  The closing (the “Closing”) of the purchase and sale of the
Common Stock and the Warrants shall take place at 11:00 a.m., Pacific Time on
October 16, 2009, subject to any required notification of satisfaction of the
conditions to the Closing set forth herein, or on such later date as is mutually
agreed to by the Company and the Investors (the “Closing Date”).  The Closing
shall occur on the Closing Date at the offices of the Company at 780 Montague
Expressway, Suite 504, San Jose, California (or such other place as is mutually
agreed to by the Company and the Investors).
 
1.4 Closing Deliveries.  (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i) irrevocable instructions addressed to the Company’s transfer agent
instructing it to issue a certificate or to make an appropriate book entry
evidencing the Shares, registered in the name of such Investor;
 
(ii) the Class A and Class B Warrant Agreements, duly executed by the Company,
granting the number of  Class A and Class B Warrants to be delivered to the
Investor in accordance with Exhibit 1 hereto ;


(iii) a copy of the resolutions of the Board of Directors increasing the number
of Directors to five (5) and electing Messrs. Jorge Granier, David Tomasello and
Joseph Fitzgerald as directors of the Company; and


(iv) an officer's certificate or other reasonably satisfactorydocumentation
confirming that at or prior to the Closing:
 
2

--------------------------------------------------------------------------------


 
                (A) the Company's CEO, COO and other current employeesinvest One
Hundred and Fifty Two Thousand Four Hundredand Fourteen Dollars ($152, 414) to
purchase an aggregateof Five Million Eighty Thousand Four Hundred and
Eighty(5,080,480) shares of the Company's Common Stock issuableat a price
ofUS$0.03 per share at the Closing, at which time they will also be granted an
aggregate of Two Million Five Hundred and Forty Thousand Two Hundred and Forty
(2,540,240) Class A (Employee) Warrants and Two Million Five Hundred and Forty
Thousand Two Hundred and Forty (2,540,240) Class B (Employee) Warrants, to be
evidenced by agreements substantially in the form of Exhibits 4 and 5 hereto;
and
 
(B) all current employees have agreed to forgo any other amountsdue them from
the Company, other than accrued vacation and anamount of Twenty Eight Thousand
Dollars ($28,000),which theInvestors agree may be used by such employees, in
their discretion,  to exercise their Class A (Employee) Warrants.
 
 
(b)  At the Closing, each Investor shall deliver or cause to be delivered to the
Company the consideration set forth below on the Investor's signature page, in
immediately available funds, by wire transfer to the following bank account:


NeoMagic Corporation
Checking account No. 4127386647
Wells Fargo Bank
121 Park Center Plaza,
San Jose, Ca 95113


Routing and Transit #ABA: 121000248
SWIFT: WFBIUS6S
 
 
1.5 Completion of Due Diligence. The Closing is subject to the Investor's
satisfactory completion of due diligence, by no later than October 9, 2009.



3

--------------------------------------------------------------------------------




ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
OF THE INVESTORS


Each of the Investors represents and warrants to the Company that, as of the
date hereof and as of the Closing:


2.1 Status of Investor.


(a)   Investor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Securities.
 
(b)   Investor is an “accredited investor” as defined in Rule 501(a) under the
Act.  Such Investor is not a registered broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended (the "1934 Act").   


(c)  Investor is acquiring the Securities as principal for its own account for
investment purposes only and not with a view to or with the intent of
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times  to sell or otherwise
dispose of all or any part of such Securities in compliance with the one year
holding period set forth in Rule 144 promulgated under the Act and in compliance
with other applicable federal and state securities laws.  Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Securities for any
period of time.  Such Investor is acquiring the Securities hereunder in the
ordinary course of its business.  Such Investor does not have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Securities.
 
(d)  Investor has not directly or indirectly, nor has any person acting on
behalf of or pursuant to any understanding with such Investor, engaged in any
transactions in the securities of the Company (including, without limitation,
any short sales as defined in Rule 200 promulgated under Regulation SHO under
the 1934 Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers (“Short Sales”) involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor became a party to a non-disclosure agreement with the Company regarding
this investment in the Company and (2) the 30th day prior to the date of this
Agreement.  Such Investor covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
 
4

--------------------------------------------------------------------------------


 
2.2 Access to Information.  Investor has been furnished with such materials and
has been given access to such information relating to the Company as it its
representative has requested and has been afforded the full opportunity to ask
questions regarding the Company and the Securities, all to the extent that the
Investor has found necessary to make an informed decision regarding the
Investor’s entering into this Agreement. In particular, Investor specifically
confirms that all of the Company's filings, including its Form10-K's, 10-Q and
8-K's for 2007 through 2009 have been made available to the Investor at
www.sec.gov. Investor also confirms that it has been advised that the proceeds
of this offering are to be utilized as provided in Section 4.1 below.


2.3 Understanding of Risks Associated with the Acquisition of the Securities. 
Investor understands that an investment in the Securities is speculative and
subject to numerous risks, including but not limited to the risks set forth in
the Company’s filings with the U.S. Securities and Exchange Commission under the
heading “Risk Factors.” 


2.4 Understanding of Nature of Securities.  Investor understands that:
 
(a)  the Securities have not been registered by the Company under the Act or any
State Act (as defined below), and the Company does not intend to register the
Securities for sale under the Act or any State Act in reliance, among other
things, on the exemptions from registration available under Regulation D and
under Section 25102(f) of the California Corporate Securities Law of 1968, as
amended.
 
(b)  the Securities are “restricted securities” as that term is defined in
Rule 144 under the Act. 
 
(c) the certificates, if any, evidencing the Securities shall include provisions
substantially in the form of the legend set forth below, which Investor has
read, understands and agrees to be bound by:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES ACTS (THE “STATE ACTS”). NOR IS SUCH REGISTRATION CONTEMPLATED.  SUCH
SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS REGISTERED UNDER THE ACT OR THE STATE ACTS, EXCEPT UPON
DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE BOARD OF
DIRECTORS OF THE COMPANY AND TO LEGAL COUNSEL FOR THE COMPANY THAT REGISTRATION
IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO THE BOARD OF DIRECTORS
AND SUCH COUNSEL SATISFACTORY EVIDENCE THAT ANY SUCH TRANSFER WILL NOT BE IN
VIOLATION OF THE ACT OR STATE ACTS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.
 
(d) the Company may, from time to time, make stop transfer notations in the
Company’s records to ensure compliance with the Act and any applicable State
Acts.
 
5

--------------------------------------------------------------------------------


 
(e) Investor agrees, prior to any transfer of the Securities, to give written
notice to the Company expressing its desire to effect such transfer and
describing briefly the proposed transfer.  Upon receiving such notice, the
Company shall present copies thereof to counsel for the Company and the
following provisions shall apply:
 
(i)            If, in the opinion of such counsel, the proposed transfer of such
Securities may be effected without registration of such Securities under the Act
and the State Acts, the Company shall promptly thereafter notify the person
desiring to transfer such Securities, whereupon such person shall be entitled to
transfer such Securities, all in accordance with the terms of the notice
delivered by such person to the Company and upon such further terms and
conditions as shall be required by the Company to ensure compliance with the Act
and the State Acts.
 
(ii)           If, in the opinion of such counsel, the proposed transfer of such
Securities may not be effected without registration of such Securities under the
Act and the State Acts, a copy of such opinion shall be promptly delivered to
the person who has proposed such transfer, and such proposed transfer shall not
be made unless such registration is then in effect.
 
2.5   Investment Intent.  Investor represents and warrants that:
 
(a)     Investor is acquiring the Securities for the Investor’s own account and
not on behalf of any other person.
 
(b)    Investor is the sole party in interest in this investment in the
Securities and is acquiring the Securities for investment and not for
distribution or with the intent of dividing Investor’s participation with others
or of selling, assigning, transferring or otherwise disposing of the Securities.
 
2.6 Further Assurances.  Investor will execute and deliver to the Company any
document, or do any other act or thing, which the Company may reasonably request
in connection with the acquisition or transfer of the Securities.
 
2.7 Non-disclosure. Except as expressly permitted by its current non-disclosure
agreement with the Company, Investor has not distributed to any person any
written materials furnished to Investor by the Company. 


2.8 Ability to Bear Economic Risk.  Investor has adequate means of providing for
its current needs and possible future contingencies, and has no need, and
anticipates no need in the foreseeable future, to sell the Securities which it
is acquiring pursuant to this Agreement. Investor is able to bear the economic
risks related to the acquisition of the Securities and, consequently, without
limiting the generality of the foregoing, is able to hold the Securities for an
indefinite period of time and has sufficient net worth to sustain a loss of its
entire interest in the Company in the event such loss should occur.  Investor
has no need for liquidity with respect to the Securities being purchased
hereunder.
 
6

--------------------------------------------------------------------------------


 
2.9 Tax Matters.  Investor has reviewed with Investor’s own tax advisors the
federal, state, local and foreign tax consequences arising in connection with
the acquisition of the Securities (including any tax consequences that may
result under recently enacted tax legislation).  Investor is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents and understands that Investor (and not the Company) shall be
responsible for Investor’s own tax liability that may arise as a result of this
transaction.
 
2.10 Accuracy of Representations.  All of the representations and information
provided herein and any additional information that Investor has furnished to
the Company or its agents with respect to Investor’s financial position and
business experience is accurate and complete as of the date of this Agreement. 
If there should be any material adverse change in any such representation or
information prior to the Closing, Investor will immediately furnish accurate and
complete information concerning any such material change to the Company.
 
2.11 Piggyback Registration Rights.  If at any time following the Closing Date
the Company proposes to register any of the Securities under the Act (other than
an underwritten public offering or a registration on Form S-8 or S-4, or any
successor forms, relating to Common Stock issuable upon exercise of employee
stock options or in connection with any employee benefit or similar plan of the
Company or in connection with a direct or indirect acquisition by the Company of
another entity), whether or not for sale for its own account, the Company shall
each such time give prompt notice at least ten (10) days prior to the
anticipated filing date of the registration statement relating to such
registration to Investor, which notice shall offer Investor the opportunity to
include in such registration statement the number of Securities such Investor
may request. Upon the request of Investor made within five (5) days after the
receipt of notice from the Company (which request shall specify the number and
nature of the Securities intended to be registered by Investor, which may
include the shares of Common Stock issuable upon exercise of the
Warrants      (the "Warrant Shares")), the Company shall use all reasonable
efforts to effect the registration under the Act of all Securities that the
Company has been so requested to register by the Investors, to the extent
requisite to permit the disposition of the Securities so to be registered,
provided that if, at any time after giving notice of its intention to register
any Securities pursuant to this Section 2.11 and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such Securities, the
Company shall give notice to Investor and, thereupon, shall be relieved of its
obligation to register any Securities in connection with such registration. The
obligations under this Section 2.11 shall expire when all of the Securities are
saleable by Investors pursuant to Rule 144 without limitation as to volume.


7

--------------------------------------------------------------------------------




ARTICLE 3


REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


 The Company represents and warrants to each of the Investors that, as of the
date hereof and as of the Closing:


3.1 Issuance of Securities.  The issuance of the Securities has been duly
authorized by all necessary corporate action and, when paid for and issued in
accordance with the terms of the Transaction Documents, the Securities will be
duly and validly issued, free and clear of all liens and encumbrances of the
Company. In addition, any Shares of Common Stock issued upon exercise of the
Warrants will be validly issued, fully paid and nonassessable and free and clear
from all preemptive or similar rights, and all liens and encumbrances of the
Company, with the holders being entitled to all rights accorded to a holder of
Common Stock.  Assuming the accuracy of each of the representations and
warranties set forth in Section 2 of this Agreement, the Company's offer and
issuance of the Securities to the Investors pursuant to this Agreement shall be
exempt from registration under the Act.


3.2 No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby (including, without limitation, the issuance of Warrants
and reservation for issuance and issuance of the Warrant Shares )will not (i)
result in a violation of any certificate of incorporation, certificate of
designation or bylaws or any other constituent document of the Company or of any
of its Subsidiaries, or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any federal or state law, rule, regulation, order, judgment or
decree (including securities laws applicable to the Company or any of its
Subsidiaries) by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.


3.3 Consents.  Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms thereof, except for (a) the
filing with the SEC of (i) a Form D with respect to the transactions
contemplated hereby and (ii) any registration statements in accordance with
Section 2.11 and (b) the filing with the California Department of Corporations
of a Notice pursuant to Section 25102(f) of the California Corporate Securities
Act of 1968, as amended.


8

--------------------------------------------------------------------------------


 
3.4 No General Solicitation.  Neither the Company, nor any of its Subsidiaries
or Affiliates( as defined below), nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities.


3.5 Delisting from NASDAQ; No Integrated Offering.  The Company has been
delisted from NASDAQ. In addition, none of the Company, its Subsidiaries, any of
their Affiliates, and any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the Act, whether through integration
with prior offerings or otherwise.  None of the Company, its Subsidiaries, their
Affiliates and any person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the Act or cause the offering of the
Securities to be integrated with other offerings.


3.6 SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and documents incorporated by reference therein being hereinafter referred to as
the "SEC Documents").  True, correct and complete copies of the SEC Documents
have been made available to the Investors through the EDGAR system.  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


9

--------------------------------------------------------------------------------


 
3.7 Foreign Corrupt Practices.  Since January 1, 2007, neither the Company nor
any of its Subsidiaries nor any director, officer, agent, employee or other
person acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated  any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
3.8 Sarbanes-Oxley Act.  The Company is currently not subject to the
requirements of the Sarbanes-Oxley Act of 2002.
 
           3.9 Employee Relations The Company and its Subsidiaries are in
compliance with all federal, state and local laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failures to be in compliance would
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect (as defined in Section 3.12 below).
 
3.10 Intellectual Property Rights


(a)The Company and its Subsidiaries own or possess adequate rights or licenses
to use all trademarks, trade names, service marks and all applications and
registrations therefor, patents, patent rights, copyrights, original works of
authorship (including computer software) and all applications and registrations
therefor, inventions, trade secrets and other intellectual property rights
("Intellectual Property Rights") necessary to conduct their respective
businesses as now conducted.


          (b)  The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others.  No
claim, action or proceeding has been brought, or to the knowledge of the
Company, has been threatened, by or against the Company or its Subsidiaries
regarding the infringement, misappropriation or other violation of any
Intellectual Property Rights, other than any claim, action or proceeding which
has since been resolved.  Neither the Company nor any of its Subsidiaries is
aware of any existing facts which are likely to give rise to any infringement of
Intellectual Property Rights of others or infringement claims, actions or
proceedings.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of their material
Intellectual Property Rights.
 
10

--------------------------------------------------------------------------------


 
3.11 Internal Accounting and Disclosure Controls. Subject to the disclosures
contained in the SEC Documents, the Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Subject to the disclosures contained in
the SEC Documents , the Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-14 under the 1934 Act) that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate.


3.12 Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii), sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.


3.13 Material Adverse Effect As used herein the term, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby or in
the other Transaction Documents, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents.
 

 
ARTICLE 4
COMPANY COVENANTS
 
4.1           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate purposes, including general and
administrative expenses and payment of outstanding liabilities, and not for the
redemption or repurchase of any of its or its Subsidiaries' equity securities.
 
4.2 Disclosure of Transactions and Other Material Information.  On or before the
fourth business day following the Closing Date, the Company shall issue a press
release and file a Current Report on Form 8-K, in compliance with applicable SEC
regulations.


11

--------------------------------------------------------------------------------


 
ARTICLE 5
INDEMNIFICATION
 
The Investors recognizes that the Company’s entering into this Agreement will be
based to a material extent upon the Investors' representations and warranties
set forth herein and Investors agree to indemnify and hold harmless the Company
and its officers, directors, counsel, employees and other agents from and
against any and all loss, damages, liabilities or expenses including reasonable
attorneys’ fees which any such person may incur by reason of or in connection
with any misrepresentation made by Investors in this Agreement or otherwise, any
breach by Investors of their agreements with the Company or any sale or
distribution of any Securities by Investors in violation of the Act or State
Acts.  All representations and warranties of Investors contained in this
Agreement shall survive this Agreement.
 
ARTICLE 6
MISCELLANEOUS PROVISIONS
 
6.1 Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience of reference only and shall in no way be deemed to
define, limit, or alter any provision of this Agreement.
 
6.2 Entire Agreement; Amendment.  This Agreement, together with the previously
executed non-disclosure agreements applicable to this transaction and the Class
A and Class B Warrant Agreements being entered into at the Closing set forth the
entire agreement and understanding of the Parties and shall supersede all prior
agreements and understandings.  No amendment of the Agreement shall be made
without the express written consent of the Parties.
 
6.3 Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect any other provision hereof, and all
other provisions hereof shall continue to be enforceable to the maximum extent
permitted by law.
 
6.4 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflicts of laws.
 
6.5 Notices.  All notices, requests, demands, consents, and other communications
hereunder shall be transmitted in writing and shall be deemed to have been duly
given when hand-delivered or sent by certified mail, postage prepaid, with
return receipt requested, addressed to the Parties as follows:


 To the Company:


780 Montague Expressway, Suite 504, San Jose, California95131, Attention: Chief
Executive Officer; and


12

--------------------------------------------------------------------------------


 
 To each Investor:


As set forth on Exhibit 1


 Any Party may change its address for purposes of this Section by giving notice
as provided herein.


6.6 Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when all counterparts have been signed by each Party and
delivered to the other Parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.
 
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties hereto as of the date first above written.

INVESTOR SIGNATURE PAGE FOR:
Number of Shares:
Number of  Class A Warrants:
Number of  Class B Warrants:
(The number of Class A and Class B Warrants shall each be equal to the number of
Shares being purchased by the Investor.)
Purchase Price Per Security: US$0.03
Aggregate Purchase Price: US$
 
By signing below, each Investor confirms that the foregoing correctly sets forth
its or his agreement with the Company.
 
 
By:
 
 
 
 
 
              Dated as of: October___, 2009  
 
 
 
 
 
                     
NEOMAGIC CORPORATION
                    By: 
/s/
 
 
 
 
 
Douglas R. Young, Chief Executive Officer
                     
Dated as of: October___, 2009
   
 
         

 
 
 
14

